Citation Nr: 9912232	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-14 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

Entitlement to a lumbosacral strain with spondylosis and 
degenerative disc disease L5-S1, currently evaluated as 20 
percent disabling.  

Entitlement to an increased rating for cervical strain with 
spondylosis currently evaluated as 20 percent disabling.  

Entitlement to an increased rating for post-traumatic 
headaches, currently evaluated as 10 percent disabling.  

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to September 
1973. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the RO in 
Atlanta, Georgia, which denied increased ratings for the 
three service-connected disabilities and a claim for TDIU.  
By a rating decision in May 1998, the RO increased the 
ratings for the service-connected lumbosacral strain with 
spondylosis and degenerative disc disease L5-S1 and for the 
cervical strain with spondylosis from 10 percent each to 20 
percent each, effective from September 15, 1994.  These 
issues remain before the Board on appeal.  Cf. AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).


REMAND

After a careful review of the record, it is evident that 
additional development is necessary prior to the completion 
of appellate action.  

During the October 1998 hearing before the Board, the veteran 
referred to a neurological consultation for VA treatment 
purposes, scheduled for January 1999.  He also reported that 
he had a VA appointment to be fitted for a new back brace.  
He indicated that his headaches had worsened since his most 
recent VA examination in April 1998, and implied that his 
back and neck disabilities had also worsened.  The treatment 
records to which he referred are relevant to the issues 
before the Board on appeal.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1.  The RO should obtain reports of VA 
evaluation and treatment provided to the 
veteran from January 1998 to the present, 
in particular, any report of neurological 
consultation in January 1999.  All 
evidence obtained should be associated 
with the veteran's claims folder.  

2.  The RO then should review the 
veteran's claims in light of the 
additional development.  If any benefit 
sought on appeal is not granted, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









